DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Method Species A, recited by claims 7-13, in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0014968 by Padtberg in view of U.S. 2004/0258129 by Rund in view of U.S. 2015/0233848 by Zhou.  
With regard to claim 7, Padtberg teaches a method for wireless logging of a dishwasher washy cycle (Par. 0001, 0008-0010, 0025, 0026, and 0066-0078).  Padtberg teaches that a temperature sensor positioned inside the dishwasher captures temperature data during a wash cycle, and Padtberg teaches that the captured temperature data is sent wirelessly to a server device remote from the dishwasher such that the data can be evaluated (Par. 0066-0078).  Padtberg teaches that this capture and wireless transmission of data allows remote determination of whether or not the dishwasher is behaving as desired such that wash cycle temperatures stay within predetermined limits (0024-0026).  
Although Padtberg teaches that the captured temperature data is used to determine if the wash cycle temperatures stay within predetermined limits, Padtberg does not explicitly teach that a maximum temperature of the wash cycle is captured and wirelessly transmitted.  
Rund teaches a thermometer that can used to measure temperatures of a dishwashing process inside of a dishwasher (Par. 0004-0015).  Rund teaches that dishwashers are required to be able to reach certain high temperatures for a certain period of time, and Rund teaches that his thermometer is capable of sensing such high temperatures (Par. 0004-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg such that the temperature sensor is a thermometer configured to sense a maximum temperature of the wash cycle such that the maximum temperature data can be wirelessly transmitted for evaluation.  Rund teaches that dishwashers are required to be able to reach certain high temperatures for a certain period of time, and the motivation for collecting the maximum temperature data would be to allow the allow the maximum temperature data to be captured, transmitted, and evaluated in order to determine if the dishwasher is properly functioning by reaching the needed maximum temperature.
The combination of Padtberg in view of Rund teaches that the captured temperature data is sent wirelessly to a server device remote from the dishwasher such that the data can be evaluated (Par. 0066-0078 of Padtberg), but the combination of Padtberg in view of Rund does not teach that the thermometer comprises a wireless communications interface.
Zhou teaches that a thermometer used to collect temperature data during a water-based washing process can comprise a wireless communications interface such that captured temperature data can successfully be transmitted to a server for evaluation via wireless communication (Par. 0002, 0020, 0024-0028, 0050, and 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund such that the thermometer comprises a wireless communications interface that can wirelessly transmit the captured temperature data to the server for remote evaluation.  The motivation for performing the modification would be to allow the thermometer to wirelessly transmit its captured data for remote evaluation.  
The combination of Padtberg in view of Rund in view of Zhou does not teach triggering a data logger to start monitoring the thermometer in response to an initiation signal generated when a temperature sensed by the thermometer is above a predefined threshold.  The combination of Padtberg in view of Rund in view of Zhou also does not teach causing a data logger to stop monitoring the thermometer in response to a cycle end signal generated when a temperature detected by the thermometer is below a predefined threshold.  
Zhou teaches that when using a thermometer to collect temperature data during a water-based washing step for the purpose of monitoring temperatures achieved during that washing step, the logging of relevant temperature data can begin when a temperature above a predefined threshold is sensed by the thermometer, and Zhou teaches that stopping of logging of relevant temperature data can be executed when a temperature below a predefined threshold is sensed by the thermometer (Par. 0002, 0020, 0024-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that the server is triggered to start logging the relevant temperature data for the washing cycle when an initiation signal is received, wherein the initiation signal corresponds to the thermometer sensing and transmitting a temperature value above a predefined temperature threshold indicating that the washing cycle is starting.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that, after the initiation signal is received, the server is caused to stop logging the relevant temperature data for the washing cycle when a cycle end signal is received, wherein the cycle end signal corresponds to the thermometer sensing and transmitting a temperature value below a predefined temperature threshold indicating that the washing cycle is ending.  The motivation for using sensed temperature data to determine when to start and stop logging relevant washing temperature data was provided by Zhou, who teaches that when using a thermometer to collect temperature data during a water-based washing step for the purpose of monitoring temperatures achieved during that washing step, the logging of relevant temperature data can begin when a temperature above a predefined threshold is sensed by the thermometer and the stopping of logging of relevant temperature data can be executed when a temperature below a predefined threshold is sensed by the thermometer.
With regard to claim 8, the combination of Padtberg in view of Rund in view of Zhou, as developed thus far, does not teach capturing a minimum temperature sensed by the thermometer during the wash cycle.  However, Padtberg teaches that the purpose of collecting and transmitting temperature data is to allow a user to determine if the dishwasher is behaving properly such that the wash cycle temperature does not exceed predetermined limit values (Par. 0024-0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that the thermometer captures and wirelessly transmits a minimum temperature sensed by the thermometer during the wash cycle.  Padtberg teaches that the purpose of collecting and transmitting temperature data is to allow a user to determine if the dishwasher is behaving properly such that the wash cycle temperature does not exceed predetermined limit values, and the motivation for performing the modification would be to use the captured and transmitted minimum temperature data to determine if the wash cycle is properly following a predetermined course.  
With regard to claim 9, in the method of Padtberg in view of Rund in view of Zhou, temperature data for a period of time is collected and transmitted (Par. 0026 of Padtberg), and this data collected over a period of time corresponds to applicant’s temperature profile.
With regard to claim 10, the combination of Padtberg in view of Rund in view of Zhou, as developed thus far, does not teach generating an alert when the maximum temperature does not reach a predefined threshold during the wash cycle.  However, Rund teaches that in order for a dishwasher to be properly functioning, the temperature must reach a predefined threshold during the wash cycle (Par. 0004 of Rund), and Padtberg teaches that a “notification” (such as an email or smartphone message) can be sent to a user when evaluated data from a dishwasher indicates that the dishwasher is functioning is such a way that a user needs to be notified.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that an alert is issued to a user when evaluation of the collected temperature data indicates that the maximum wash cycle temperature did not reach a predefined threshold.  Rund teaches that in order for a dishwasher to be properly functioning, the temperature must reach a predefined threshold during the wash cycle, and the motivation for performing the modification would be alert a user that the dishwasher is not functioning properly.  
With regard to claim 11, the combination of Padtberg in view of Rund in view of Zhou, as developed in the rejection of claim 10, does not teach that the alert is transmitted to one or more of a monitor device, a server, and a third party remote from the dishwasher thermometer.  However, Padtberg teaches that a “notification” (such as an email or smartphone message) can be sent to a user when evaluated data from a dishwasher indicates that the dishwasher is functioning is such a way that a user needs to be notified.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that the alert is sent to a user’s smartphone (reads on monitor device) when the evaluation of the collected temperature data indicates that the maximum wash cycle temperature did not reach a predefined threshold.  The motivation for performing the modification was provided by Padtberg, who teaches that a “notification” (such as an email or smartphone message) can be sent to a user when evaluated data from a dishwasher indicates that the dishwasher is functioning is such a way that a user needs to be notified.
With regard to claim 12, the combination of Padtberg in view of Rund in view of Zhou does not teach that generating the alert comprises emitting the alert via a speaker of the thermometer.  However, in the art of having a system issue an alert to a user, it is well known that an alert can be issued to a user by having a speaker on a component of the system issue an audible alert to the user such that the audible alert can advantageously get the user’s attention, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Padtberg in view of Rund in view of Zhou such that the step of generating the alert comprises emitting the alert via a speaker of the thermometer.
With regard to claim 13, in the method of Padtberg in view of Rund in view of Zhou, the captured and transmitted temperature data is sent to a server, and in the method of Padtberg in view of Rund in view of Zhou, a third party can access historical temperature data from the server (Par. 0017-0026 and 0070-0075 of Padtberg). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 24, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714